DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-9, and 12-22 are pending.
Claims 10-11 are cancelled.
New claims 12-22 were added.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, 18 are recites the limitation "the first set of metadata" in the body of the claims for example in lines 4 and 7 of claim 1 with similar recitations in parallel claims 9 and 18.   In addition it is unclear whether the address storage indicator read from the first set metadata is the address of the first set of metadata stored because they are both referred to as “an address” without one referring to the other.  There is insufficient antecedent basis for this limitation in the claims.  For this Office Correspondence Examiner interprets the “address stored” to be the same as the “address read” and “set of multimedia-content description metadata” to be “set of metadata”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 12-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, USPG_Pub. 20200053430, in view of Yue, USPG_Pub. 20130159421.
	
	Regarding claims 1, 9, 18 Burke discloses a device (fig. 2; Para. 23-24 (figure 2 is the hardware of the client device)) for playing multimedia content, comprising a processor and a memory that is operationally coupled to the processor, wherein the processor is configured to implement a method for managing multimedia contents (Para. 3 (the client device manages manifests and segments of a multimedia content or program)), the method comprising: 
obtaining a first set of multimedia-content description metadata describing a first multimedia content delivered in dynamic mode (Para. 26 74 (the manifest file entries/subset meets the first set of metadata)); 
upon reading, from the first set of metadata, a splice indicator indicating a splice to a second set of multimedia-content description metadata (Para. 30, 72, 93-94; claim 4 (a first manifest file flag signals switching to the second content-which has another manifest file)),
Burke does not explicitly disclose reading, from the first set of metadata, an address storage indicator; and storing, in a memory, an address of the first set of metadata.
Yue discloses that DASH clients extract and store MPD address harnessed from MPD information provided by the DASH server so that the client in return will use the stored address to request or acquire MPD for a corresponding period (Para. 52) which meets “reading, from the first set of metadata, an address storage indicator; and storing, in a memory, an address of the first set of metadata”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burke to include reading, from the first set of metadata, an address storage indicator; and storing, in a memory, an address of the first set of metadata as disclosed by Yue in order to support time shifted playback.

Regarding claims 3, 13, 20 Burke in view of Yue discloses all in claims 1, 9, and 18.  In addition Burke discloses the device, wherein the splice indicator indicating a splice from the first set of multimedia-content description metadata to the second set of multimedia-content description metadata comprises an address of the second set of metadata (Para. 30, 72, 93-94; claim 4 (a first manifest file flag signals switching to the second content-which has another manifest file)). 



Regarding claims 4, 14, 21 Burke in view of Yue discloses all in claims 1, 9, and 18.  In addition Yue discloses the device, wherein the address stored in a memory corresponds to that from which the first set of metadata was downloaded from a server (Para. 27, 52 (when range requires going back to previously acquired MPD-the stored address is used to request a previously acquired MPD)).

Regarding claims 5, 15, 22 Burke in view of Yue discloses all in claims 4, 14 and 21.  In addition Burke discloses the device, further comprising: on reading, from the second set of metadata, a return indicator, splicing reading from the second set of metadata to the first set of metadata using the address of the first set of metadata (Para. 35 (entry indicating end of baseball game will be indicated in the baseball game manifest)).  

Regarding claims 6, 16 Burke in view of Yue discloses all in claims 1, 9.  In addition Burke discloses the device, wherein the first and second sets of metadata are manifests in DASH format, DASH standing for dynamic adaptive streaming over HTTP (Para. 96).

Regarding claims 7, 17 Burke in view of Yue disclose all in claims 1. 9.  In addition Burke disclose the device, wherein the address storage indicator comprises a Uniform Resource Name, URN, descriptor of type: urn:mpeg:dash:origin-set or urn:mpeg:dash:origin-set:2019 (Para. 26 (network location of manifest is equivalent to origin…)).
Regarding claim 8, Burke in view of Yue discloses all in claim 6.  In addition Burke discloses the method, wherein the return indicator comprises a Uniform Resource Name, URN, descriptor of type: urn:mpeg:dash:origin-back or: urn:mpeg:dash:origin-back:2019 (Para. 26 (network location of manifest is equivalent to origin…)).


















Claims 2, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, USPG_Pub. 20200053430, in view of Yue, USPG_Pub. 20130159421, and further in view of Da Silva Pratas Gabriel, USPG_Pub. 20190104316 (here after referred to as Da Silva).

Regarding claims 2, 12, 19, Burke in view of Yue do not explicitly disclose the method, wherein the splice indicator indicating a splice from the first set of multimedia-content description metadata to the second set of multimedia-content description metadata comprises a chaining indicator indicating the chaining of sets of metadata.  
Da Silva discloses the device, wherein the splice indicator indicating a splice from the first set of multimedia-content description metadata to the second set of multimedia-content description metadata comprises a chaining indicator indicating the chaining of sets of metadata ().
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burke in view of Yue to include the method, wherein the splice indicator indicating a splice from the first set of multimedia-content description metadata to the second set of multimedia-content description metadata comprises a chaining indicator indicating the chaining of sets of metadata as disclosed by Da Silva in order to support time shifted playback.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422